Exhibit 2.2 AGREEMENT AND PLAN OF MERGER among TROPICANA LAS VEGAS HOTEL AND CASINO, INC., PENN NATIONAL GAMING, INC., LV MERGER SUB, INC., and Trilliant Gaming Nevada Inc. ( as the Stockholder Representative) Dated as of April 28, 2015 TABLE OF CONTENTS Page ARTICLE I The Merger; Closing; Effective Time 1 The Merger 1 Closing 2 Effective Time 2 ARTICLE II Certificate of Incorporation and Bylaws of the Surviving Corporation 2 The Certificate of Incorporation 2 The Bylaws 2 ARTICLE III Directors and Officers of the Surviving Corporation 2 Directors 2 Officers 3 ARTICLE IV Effect of the Merger on Capital Stock; Exchange of Certificates 3 Effect on Capital Stock 3 Payment 10 Equity Awards 14 Adjustments to Prevent Dilution 15 ARTICLE V Representations and Warranties 15 Representations and Warranties of the Company 15 Representations and Warranties of Parent and Merger Sub 35 ARTICLE VI Covenants 40 Interim Operations 40 Specified Matter and Related Escrow 43 Information Statement 44 Stockholders Approval 45 Filings; Other Actions; Notification 45 Access and Reports 47 Publicity 48 Employee Benefits 49 Expenses 50 Takeover Statutes 51 Parent Vote and Merger Sub 51 Rule 16b-3 51 Transaction Litigation 51 Director and Officer Liability 51 Transfer Taxes 53 No Intermediary Transaction Tax Shelter 53 Stockholder Representative 53 Certain Notifications 55 Indebtedness 55 Tax Matters 55 ARTICLE VII Conditions 56 Conditions to Each Party’s Obligation to Effect the Merger 56 Conditions to Obligations of Parent and Merger Sub 56 Conditions to Obligation of the Company 58 Frustration of Closing Conditions 58 ARTICLE VIII Termination 58 Termination by Mutual Consent 58 Termination by Either Parent or the Company 58 Termination by the Company 59 Termination by Parent 59 Effect of Termination and Abandonment 60 ARTICLE IX Miscellaneous and General 61 Survival 61 Modification or Amendment; Waivers 61 Waiver of Conditions 61 Counterparts 61 GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; PROCESS AGENT; REMEDIES 62 Notices 63 Entire Agreement 64 No Third Party Beneficiaries 64 Obligations of Parent and of the Company 64 Mutual Drafting 65 Definitions 65 Severability 65 Interpretation; Construction 65 Disclosure Schedules 66 Assignment; Binding Effect 66 Legal Representation 67 Certain Lender Agreements 67 Annex A Defined Terms Annex B Form of Amended & Restated Certificate of Incorporation Annex C Illustrative Calculation of Merger Consideration Annex D Form of Irrevocable Stockholder Written Consent Annex E Listed Stockholders ii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (hereinafter called this “ Agreement ”), dated as of April 28, 2015, among Tropicana Las Vegas Hotel and Casino, Inc., a Delaware corporation (the “ Company ”), Penn National Gaming, Inc., a Pennsylvania corporation (“ Parent ”), LV Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“ Merger Sub ”) and Trilliant Gaming Nevada Inc., a Delaware corporation, as the stockholder representative (the “ Stockholder Representative ”). RECITALS WHEREAS, the board of directors of the Company (the “ Company Board ”) has determined that it is fair to, advisable and in the best interests of the Company and the holders of the Class A common stock of the Company, par value $.01 per share (the “ Common Stock ”), and the holders of each series of preferred stock of the Company, par value $.01 per share (the “ Preferred Stock ”), to enter into this Agreement with Parent and Merger Sub, providing for the merger (the “ Merger ”) of Merger Sub with and into the Company, with the Company as the surviving corporation of the Merger (the “ Surviving Corporation ”); WHEREAS, the Company Board and the respective boards of directors of Parent and Merger Sub have approved the Merger upon the terms and subject to the conditions set forth in this Agreement and have approved and declared advisable this Agreement; WHEREAS, concurrently with the execution of this Agreement, and as an express condition to the willingness of Parent and Merger Sub to enter into this Agreement, Alex Yemenidjian is entering into a Non-Competition Agreement with Parent pursuant to which, among other things, he has agreed not to compete with the Company for specified periods; and WHEREAS, the Company, Parent and Merger Sub desire to make certain representations, warranties, covenants and agreements in connection with this Agreement. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I The Merger; Closing; Effective Time 1.1.The Merger. Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time, Merger Sub shall be merged with and into the Company, in accordance with the provisions of the Delaware General Corporation Law, as amended (the “
